DETAILED ACTION
Status of the Application
1.	Applicant’s AFCP Request and Amendment to the Claims filed September 2, 2022 are received and entered.
2.	Claims 1, 11 – 12, and 14 are amended.  Claims 13 and 16 – 20 are cancelled.  Claims 1 – 12 and 14 – 15 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 12 and 14 – 15 are allowed over the prior art.

Response to Argument / Amendment
5.	The objections to claims 12 – 13 and 18 are WITHDRAWN in view of the Amendment.

Reasons for Allowance
6.	Claims 1 – 12 and 14 – 15 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Kim et al. (U.S. Pub. 2010/0240415), Ricknas et al. (U.S. Pub. 2019/0138740), Park (U.S. Pub. 2018/0088892), Bae et al. (U.S. Pub. 2017/0263206), Kim 2 et al. (U.S. Pub. 2014/0019855), Tuli (U.S. Pub. 2016/0301796), Lee et al. (U.S. Pub. 2015/0286298), Raman (U.S. Pub. 2014/0372896), and Miller et al. (U.S. Pub. 2011/0283241).

Regarding claim 1, neither Kim nor Ricknas nor Park nor Bae nor Kim 2 nor Tuli nor Lee nor Raman nor Miller teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“display a first screen through the display panel,
identify whether there is a request for entering a low power state,
generate information on a second screen including at least part of the first screen and write the information in the memory, in response to the request for entering the low power state, and
enter the low power state in response to writing the information; and
causing the display driver IC to display the second screen through the display panel, based on the information, written in memory, while the processor is in the low power state.”
Regarding claim 11, neither Kim nor Ricknas nor Park nor Bae nor Kim 2 nor Tuli nor Lee nor Raman nor Miller teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“display, in the inactive state, a second user interface including at least part of the first screen on the display, in response to the monitored surrounding state satisfying a specified condition, and
display, in the inactive state, a third user interface not including the first screen on the display, in response to the monitored surrounding state not satisfying the specified condition, and
wherein the instructions further cause the processor to:
receive a first user input including a specific indicator through  the first user interface in the active state of the electronic device,
determine a region of the first screen, corresponding to the first user input on the first user interface, in response to the received first user input, and
display, in the inactive state, the third user interface on the display so as not to include the determined region of the first screen, based at least in part on the determination.”
Regarding claims 2 – 10, 12, and 14 – 15, these claims are allowed based on their respective dependence from claims 1 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626